FIRST DIVISION
                                DOYLE, C. J.,
                          PHIPPS, P. J, and BOGGS, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 23, 2015




In the Court of Appeals of Georgia
 A15A1037. WILLIAMS v. THE STATE.                                             DO-039 C

      DOYLE, Chief Judge.

      Ronnie O’Neal Williams was convicted of possession of cocaine.1 He appeals

the denial of his subsequent motion for new trial, arguing that the trial court erred by

denying his motion for a directed verdict. We disagree and affirm.

      “On appeal from a criminal conviction, the evidence must be viewed in the

light most favorable to support the verdict, and [the defendant] no longer enjoys a

presumption of innocence; moreover, an appellate court determines evidence

sufficiency and does not weigh the evidence or determine witness credibility.”2



      1
          OCGA § 16-13-30 (a).
      2
       (Citations, punctuation, and footnotes omitted.) Jackson v. State, 252 Ga.
App. 268 (1) (555 SE2d 908) (2001).
      So viewed, the record shows that on April 23, 2012, while on patrol,

Investigator Donald McNeil observed a pill bottle standing upright at the rear of a

vehicle parked near a grocery store. Shortly thereafter, Williams picked up the pill

bottle. Investigator McNeil asked Williams what was in his hand, and Williams

replied, “[Y]ou know what it is, it’s drugs.” Williams then stated that the drugs

belonged to another person, Johnny Donaldson, who Williams indicated was on the

other side of the store. Investigator McNeil was unable to find Donaldson, and he

returned and arrested Williams, charging him with possession of cocaine.

      At trial, another officer testified that he field tested the items in the pill bottle,

and they tested positive for the presence of cocaine.3 A forensic chemist for the

Georgia Bureau of Investigation (“GBI”) testified that two tests of the substance

found in the pill bottle tested positive for the presence of cocaine. The prosecutor,

however, neglected to tender the cocaine for admission into evidence. After the State

rested, Williams moved for a directed verdict on the basis that the State had not met

its burden of proof. The trial court denied the motion, and then granted the

prosecutor’s request to reopen the evidence for the purpose of tendering the cocaine.


      3
      Investigator McNeil had the cocaine during the trial, and he opened the sealed
package containing it and resealed it during his testimony.

                                            2
Williams objected at the time of the tender, but the trial court overruled the objection

and admitted the exhibit. The jury found Williams guilty, and the trial court sentenced

him to serve 15 years in prison. The trial court denied Williams’s subsequent motion

for new trial, and this appeal followed.

      On appeal, Williams argues that the trial court erred by denying his motion for

directed verdict because the State failed to meet its burden of proof by failing to

tender the physical sample of the drug he allegedly possessed. This enumeration is

without merit.

      “A defendant is entitled to a directed verdict only where there is no conflict in

the evidence and the evidence introduced at trial with all reasonable deductions and

inferences therefrom demands a verdict of not guilty as the only legal finding

possible.”4 The Supreme Court of Georgia has explained that

      failure of the prosecution in a drug-possession case to introduce physical
      samples of the drug allegedly possessed does raise substantial questions
      with respect to whether the evidence is sufficient to authorize a verdict
      of guilty. However, in our opinion the absence of such proof does not
      lead ineluctably to the conclusion that there has been no proof of corpus
      delicti. . . . [T]he concept of corpus delicti requires that in a drug-
      possession case there be proof by the [S]tate that the defendant

      4
          Slade v. State, 222 Ga. App. 407, 408 (474 SE2d 204) (1996).

                                           3
      possessed (or perhaps attempted to possess) the illegal drug; however,
      there is no invariable requirement that in every such case, the drug itself
      be produced.5


      Here, the State introduced the testimony of the officer who recovered the pill

bottle from Williams, as well as that of the officer and the GBI chemist who

conducted tests on the contents of the bottle, which tests indicated the presence of

cocaine. “Accordingly, the State has given reasonable assurance of the identity of the

evidence. That the cocaine [possessed by Williams] was not produced at trial is of no

significance [because] the State is not required to introduce the illegal drug itself into

evidence.”6 Thus, the trial court did not err by denying Williams’s motions for

directed verdict and for a new trial.

      Judgment affirmed. Phipps, P. J., and Boggs, J., concur.




      5
         (Citations omitted; emphasis supplied.) Chancey v. State, 256 Ga. 415, 421
(III) (1) (A) (c) (349 SE2d 717) (1986).
      6
          (Citation omitted.) Slade, 222 Ga. App. at 408 (1).

                                            4